DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s arguments submitted on 5/18/21 are persuasive.  The rejections are withdrawn.  The current application is thus allowed.  In particular, in respect to claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0067278 (Seo et al.).   The improvement comprises that the gate dielectric layer comprises a first segment provided between the gate electrode and the trench and having a first thickness; and a second segment provided between the capping pattern and the trench and having a second thickness, the second thickness being less than the first thickness.  Yin reference cannot remedy Seo’s deficiencies, as the layer having different segments having different thickness is a conductive barrier layer.
	In respect to claim 12, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0067278.   The improvement comprises that after forming the gate electrode and the work function control pattern in the trench, forming the gate dielectric layer to have a second thickness less than the first thickness, wherein the gate dielectric layer having the second thickness is exposed to a first exposure region in the trench. Yin reference cannot remedy Seo’s deficiencies, as the layer having different segments having different thickness is a conductive barrier layer.
	In respect to claim 19, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0067278.   The improvement comprises that the gate dielectric layer comprises a first segment provided between the gate electrode and the trench and having a first thickness; a second segment provided between the capping pattern and the trench and having a second thickness, the second thickness being less than the first thickness; and a third segment provided between the work function control pattern and the trench and having a third thickness, the third thickness being greater than the second thickness.  Yin reference cannot remedy Seo’s deficiencies, as the layer having different segments having different thickness is a conductive barrier layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 5/18/21, have been fully considered and are persuasive.  All rejections, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 29, 2021



/HSIEN MING LEE/